FILED
                                                             United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                  Tenth Circuit

                            FOR THE TENTH CIRCUIT                 February 7, 2017
                        _________________________________
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
VERNON EARL COLEMAN,

     Plaintiff - Appellant,

v.                                                      No. 16-2057
                                           (D.C. No. 1:15-CV-01173-JCH-KBM)
UNITED STATES DISTRICT COURT                             (D. N.M.)
DISTRICT OF NEW MEXICO; JUDGE
WILLIAM P. JOHNSON; U.S.
ATTORNEY DAMON P. MARTINEZ;
WILLIAM J. PFLUGRATH; PUBLIC
DEFENDER MARCIA J. MILNER, Esq.,

     Defendants - Appellees.


                        _________________________________

VERNON EARL COLEMAN,

     Plaintiff - Appellant,

v.                                                     No. 16-2058
                                           (D.C. No. 1:15-CV-00959-JCH-WPL)
WILLIAM P. JOHNSON, United States                       (D. N.M.)
District Court of New Mexico; JACOB A.
WISHARD, U.S. Attorney; MICHAEL D.
NAMMAR; DENNIS J. CANDELARIA,
Esq.; CESAR PIERCE-VARELA, Esq.;
MARCIA J. MILNER, Esq.; JERRY
SMITH, Agent; MICHAEL RICHARDS,
Agent; FNU MONTOYA, Special Agent;
THOMAS MORA, New Mexico State
Police Sergeant of Investigation Bureau;
CHAD BORN, State Police Investigation
Bureau; CHRISTOPHER ALVAREZ,
Officer at point of entry; DAVE GOMEZ,
Inspector; CHARLES MADRID, Officer;
FNU BARRERA, Sergeant; FNU
LASITER, Patrolman; FNU TARANGO,
Patrolman,

      Defendants - Appellees.

                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.
                   _________________________________

      Vernon Earl Coleman appeals the dismissal of two § 1983 claims seeking

monetary damages against the District Court of New Mexico and some of its officials

as well as against several other state and federal officials.1 Coleman had previously

pleaded guilty to possessing more than 100 kilograms of marijuana with the intent to

distribute it in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2. In

these two appeals, Coleman argues that his criminal sentence is unlawful and that his

guilty plea was unlawfully induced or made involuntarily without his understanding

of the charge and the consequences of the plea.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
        Coleman appealed the district court’s dismissal of these two complaints
separately. But because they are largely duplicative and both complaints suffer from
the same legal flaws, we will discuss the merits of the appeals as one.
                                            2
       The district court dismissed both claims for failure to state a claim on which

relief may be granted. See Fed. R. Civ. P. 12(b)(6). The district court also determined

that both complaints were frivolous and malicious, and it imposed two strikes under

28 U.S.C. § 1915(e)(2). See Coleman v. U.S. Dist. Ct., No. 15-CV-1173-JCH-KBM

(D.N.M. Mar. 15, 2016) (imposing the first strike); Coleman v. Johnson, No. CIV 15-

CV-00959-JCH-WPL (D.N.M. Mar. 30, 2016) (imposing the second strike). The

court then denied Coleman’s motion for leave to amend his complaint regarding his

criminal sentence to include a declaratory judgment claim under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Finally, it denied Coleman’s motions for leave to proceed on appeal under 28

U.S.C. § 1915, certifying that the appeals were not taken in good faith.

       On appeal, Coleman argues that the district court erred in dismissing his

claims because, even if state and federal public officials are immune from suit for

monetary damages, they aren’t immune to claims for declaratory or injunctive relief.

The district court properly rejected this argument in its order denying Coleman’s

motion to amend. And in any case, this argument fails to address the district court’s

remaining reasons for dismissing Coleman’s complaints. On appeal, Coleman also

seeks leave to proceed in forma pauperis. We affirm all of the district court’s orders.

       “We review de novo the district court’s decision to dismiss an IFP complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis, 500
F.3d 1214, 1217 (10th Cir. 2007). But a court may dismiss a pro se complaint for

failure to state a claim only if “it is obvious that the plaintiff cannot prevail on the

                                             3
facts he has alleged and it would be futile to give him an opportunity to amend.” Id.

(quoting Curley v. Perry, 246 F.3d 1278, 1281 (10th Cir. 2001)). In determining

whether dismissal is proper, we must accept the allegations in the complaint as true

and construe them in the light most favorable to the plaintiff. Id. We must also draw

reasonable inferences in the plaintiff’s favor. Id. To survive dismissal, the allegations

in the complaint must plausibly support a legal claim for relief. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

      In essence, Coleman’s § 1983 claims allege that his criminal sentence is too

long. He sought monetary damages based on his assertion “that he was not or should

not have been sentenced as a career offender.” R. at 70. The district court correctly

found Coleman’s claims against the federal defendants barred by absolute immunity,

because judges and prosecutors are absolutely immune from suit for damages.2 See

Burns v. Reed, 500 U.S. 478, 485 (1991); Stump v. Sparkman, 435 U.S. 349, 355–56

(1978). Coleman now claims that these officials aren’t immune from suits for

declaratory or injunctive relief.

      First, because Coleman’s complaint didn’t request injunctive or declaratory

relief, he has forfeited his ability to do so here. But second, even if he had requested

injunctive or declaratory relief, his claims would still be barred under Heck v.

Humphrey, 512 U.S. 477, 487 (1994). Coleman’s underlying claims are that his

sentence is too long and his guilty plea was made involuntarily. The Heck doctrine


      2
        As the district court observed, this means that Coleman’s claims would be
barred even if he had properly brought them under Bivens, 403 U.S. 388.
                                            4
bars claims for which a judgment in the plaintiff’s favor would imply the invalidity

of his conviction or sentence. Heck, 512 U.S. at 487.

      In Heck v. Humphrey, a state prisoner brought a § 1983 action against two

state prosecutors and a state police investigator. The United States Supreme Court

held that the defendant couldn’t recover damages for harm caused during his

conviction or imprisonment unless some authority called the conviction or sentence

into question. Heck, 512 U.S. at 486–87. Specifically, the Court held that

      when a state prisoner seeks damages in a § 1983 suit, the district court
      must consider whether a judgment in favor of the plaintiff would
      necessarily imply the invalidity of his conviction or sentence; if it
      would, the complaint must be dismissed unless the plaintiff can
      demonstrate that the conviction or sentence has already been
      invalidated.

Id. Civil suits “are not appropriate vehicles for challenging the validity of

outstanding criminal judgments.” Id. at 485.

      Though Heck dealt with only § 1983 actions, the doctrine has since been

expanded. It now applies to both state and federal officials, meaning it applies both to

§ 1983 claims and to Bivens claims. See Crow v. Penry, 102 F.3d 1086, 1087 (10th

Cir. 1996). And it applies regardless of whether a plaintiff seeks damages or

declaratory or injunctive relief. See Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).

      In a well-reasoned order, the district court properly applied the Heck doctrine

to Coleman’s claims. We need not repeat that analysis here. We simply reiterate that

Heck bars all of Coleman’s claims because fundamentally, they imply the invalidity

of his conviction and sentence. Coleman has not demonstrated that his sentence or


                                            5
conviction is invalid. Indeed, he has unsuccessfully attacked his sentence and

conviction both on direct appeal and in a 28 U.S.C. § 2255 proceeding. See United

States v. Coleman, 660 F. App’x 657 (10th Cir. 2016); United States v. Coleman, 618

F. App’x 356 (10th Cir. 2015); United States v. Coleman, 532 F. App’x 812 (10th

Cir. 2013); United States v. Coleman, 483 F. App’x 419 (10th Cir. 2012). In these

cases, we consistently affirmed Coleman’s conviction and sentence, and Heck

prohibits him from challenging them yet again under a new legal theory. Thus, we

affirm the district court’s dismissal of both of Coleman’s § 1983 claims.

      The district court also denied Coleman’s motion to proceed in forma pauperis,

finding that Coleman’s appeal wasn’t taken in good faith under 28 U.S.C. §

1915(a)(3). The court concluded that no law or fact supported Coleman’s issues on

appeal, and found his claims to be both frivolous and malicious. See Caravalho v.

Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999); 28 U.S.C. § 1915(e)(2). Given that

Coleman makes substantially the same arguments on appeal that he has made

numerous times in at least four different cases, we agree with the district court’s

findings and deny Coleman’s motion for leave to proceed on appeal in forma

pauperis.3




      3
         This counts as Coleman’s third strike under the Prison Litigation Reform
Act. 28 U.S.C. § 1915(g); Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1176
(10th Cir. 2011). This means that Coleman may not proceed in forma pauperis in
civil actions before the federal courts unless he is under imminent danger of serious
physical injury. 28 U.S.C. § 1915(g). It also means he must pay his appellate filing
fee in full.
                                           6
      For the reasons stated above, we affirm the district court’s orders dismissing

Coleman’s claims in their entirety.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          7